DETAILED ACTION
This is the first Office action on the merits based on the 17/188/672 application filed on 03/01/2021 and applicant’s preliminary amendments filed 03/02/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 03/02/2021, claim 1 was cancelled, and new claims 2-21 were added.  Claims 2-21, as filed on 03/02/2021, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9, 10, 13, 18, and 21 are objected to because of the following informalities:
In claim 2, line 3, “the hollow body” should be --- the substantially hollow body ---.
In claim 2, line 7, “the hollow body” should be --- the substantially hollow body ---.
In claim 2, line 14, “the hollow body” should be --- the substantially hollow body   ---.
In claim 9, each of lines 4, 5, 7, 13, and 14 should be indented one additional tab space.
In claim 9, line 13, “the rotary mechanism;” should be --- the rotary mechanism; and ---.
In claim 9, line 14, “proximate” should be --- proximate to ---.
In claim 10, line 2, “proximate” should be --- proximate to ---.
In claim 13, line 3, “the sensor magnet” should be --- the magnetic sensor ---.
In claim 18, line 10, “longitudinal axis” should be --- the longitudinal axis ---.
In claim 21, line 4, “wherein rotation” should be --- wherein the rotation ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 and 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 10,933,270 (reference application).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 13, and 14 of the reference application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 3 and 13 of the reference application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 3 and 13 of the reference application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 2 and 18 of the reference application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 15, and 16 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 3, 15, and 16 of the reference application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 17 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 6 and 17 of the reference application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 13, 15, and 16 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 3-6, 13, 15, and 16 of the reference application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 4, and 13 of the reference application.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 13 of the reference application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 2 and 18 of the reference application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, and 17 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 6, 7, and 17 of the reference application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12, and 17 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 8, 12, and 17 of the reference application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 11, 12, and 17 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 7, 8, 11, 12, and 17 of the reference application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 13 and 14 of the reference application.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 14 of the reference application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 13, 15, and 16 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 3, 4, 13, 15, and 16 of the reference application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 13 of the reference application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 4, and 13 of the reference application.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 15, and 16 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 3, 13, 15, and 16 of the reference application.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejections set forth in this Office action.
Claims 2-5 and 7-21 would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Min – WO 0207826 A1) fails to teach or render obvious a system in combination with all of the elements and structural and functional relationships as claimed and further including:
the upper cap being secured to the handle to restrict longitudinal movement of the hinge mechanism along the handle axis (claim 1); and
an adjustable friction element configured to apply a frictional force to the hinge mechanism (claim 9).

The prior art of record (Min – WO 0207826 A1) fails to teach or render obvious an exercise system in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the cap is positioned to apply a frictional force to at least a portion of the rotating hinge mechanism to resist rotation about longitudinal axis (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784